IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00300-CR

COURTNEY ANN MONROE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20111352CR2


                          MEMORANDUM OPINION

      This appeal was abated on November 23, 2011 because no brief had been filed for

the appellant, Courtney Ann Monroe. Monroe has now filed a motion to dismiss her

appeal, and she and her attorney have personally signed the motion.

      Accordingly, the appeal is reinstated and is dismissed. TEX. R. APP. P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated and dismissed
Opinion delivered and filed December 7, 2011
Do not publish
[CR25]




Monroe v. State                                Page 2